    Case 1:19-cv-14168-NLH Document 20 Filed 07/10/20 Page 1 of 9 PageID: 109



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
VINCENT MICHAEL MARINO,             :
                                    :
          Petitioner,               :    Civ. No. 19-14168 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WARDEN ORTIZ,                       :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Vincent Michael Marino
14431-038
FCI Allenwood Medium
P.O. Box 2000
White Deer, PA 17887

       Petitioner Pro se

John Andrew Ruymann, Chief, Civil Division
Jessica Rose O’Neill, AUSA
Office of the U.S. Attorney
401 Market Street
4th Floor
P.O. Box 2098
Camden, NJ 08101

       Counsel for Respondent

HILLMAN, District Judge

       Petitioner Vincent Michael Marino, a prisoner presently

confined at FCI Allenwood, Pennsylvania, 1 filed this Petition for

Writ of Habeas Corpus under 28 U.S.C. § 2241, arguing that he



1 Petitioner was incarcerated at FCI Fort Dix, New Jersey at the
time he filed this petition.
 Case 1:19-cv-14168-NLH Document 20 Filed 07/10/20 Page 2 of 9 PageID: 110



has been “held 19 years over his valid term of imprisonment

without due process of law.”      ECF No. 1 at 1.     He also filed a

“supplemental motion under Fed. R. Civ. P. 15,” ECF No. 13, and

a motion for an extension of time to respond to the United

States’ answer, ECF No. 18.

     Respondent United States argues the petition should be

dismissed for lack of jurisdiction.       ECF No. 15.     Petitioner

opposes the request.     ECF No. 19.    For the reasons that follow,

the motion for an extension of time is granted, and the Court

accepts Petitioner’s traverse as within time.         The Court will

dismiss the petition and motion to supplement for lack of

jurisdiction.

I.   BACKGROUND

     Petitioner, a member of La Cosa Nostra, was charged as part

of a 40-count indictment issued in the District of

Massachusetts.    United States v. Marino, No. 4:97-cr-40009 (D.

Mass. Apr. 16, 1997).

     Specifically, Petitioner was charged with: RICO, in
     violation of 18 U.S.C. §§1962(c) and 2 (Count 1); RICO
     conspiracy, in violation of 18 U.S.C. §1962(d) (Count
     2); conspiracy to murder 14 individuals in aid of
     racketeering (“VICAR”), in violation of 18 U.S.C. §1959
     (Count 3); using and carrying firearms in relation to
     the Count 3 VICAR conspiracy, in violation of 18 U.S.C.
     §§924(c) and 2 (Count 4); narcotics trafficking
     conspiracy, in violation of 21 U.S.C. §846 (Count 30);
     and using and carrying firearms in relation to the Count
     30 drug trafficking conspiracy, in violation of 18
     U.S.C. §§924(c) and 2 (Count 31).


                                    2
 Case 1:19-cv-14168-NLH Document 20 Filed 07/10/20 Page 3 of 9 PageID: 111



ECF No. 15 at 2-3.    The United States moved to dismiss Count 30

against Petitioner on the first day of trial.         Id. at 3.    The

trial court granted the motion on October 28, 1998.          Marino, No.

4:97-cr-40009 (D. Mass. Oct. 28, 1998).

     The jury acquitted Petitioner on Counts 4 and 31 but could

not reach an agreement on the other counts.         Id. (Feb. 3, 1999)

(ECF No. 707).   The trial court declared a mistrial on the other

charges.   Id. (Apr. 29, 1999) (ECF No. 708).        The retrial on the

remaining charges began in October 1999, and Petitioner was

convicted on all remaining counts.       Id. (Dec. 27, 1999) (ECF No.

1078).   “The special verdict form indicated that the jury found

that Petitioner had committed two racketeering acts, both

conspiracies: a conspiracy to murder at least 13 people in

violation of state law (also charged in Count 3 as a VICAR

violation); and a drug trafficking conspiracy, in violation of

21 U.S.C. §846 (the dismissed Count 30).”        ECF No. 15 at 3.      The

trial court sentenced Petitioner to “a total term of 420 months.

This term consists of terms of 240 months on count 1, 120 months

on count 2 and 60 months on count 3, all such terms to be served

consecutively to each other.”      Marino, No. 4:97-cr-40009 (D.

Mass. May 12, 2000) (ECF No. 1151).

     The United States Court of Appeals for the First Circuit

affirmed the convictions and sentence in a published decision.

United States v. Marino, 277 F.3d 11 (1st Cir. 2002).           The

                                    3
    Case 1:19-cv-14168-NLH Document 20 Filed 07/10/20 Page 4 of 9 PageID: 112



Supreme Court denied certiorari.           Marino v. United States, 536

U.S. 948 (2002).

       Petitioner filed a motion to correct, vacate, or set aside

his federal sentence under 28 U.S.C. § 2255 in the trial court.

Marino, No. 4:97-cr-40009 (D. Mass. July 1, 2003) (ECF No.

1262).     The trial court denied the motion on January 18, 2007,

and later denied an unauthorized second or successive motion

under § 2255.      Id. (ECF No. 1330).       “Petitioner filed additional

subsequent petitions attempting to re-litigate his § 2255

denial; on June 14, 2019, the District Court denied 14 pending

motions relating to Petitioner’s conviction because he did not

have permission to file a second or successive § 2255 petition.”

ECF No. 15 at 4.       Petitioner has also filed at least one other

petition for writ of habeas corpus under 28 U.S.C. § 2241. 2

Marino v. Masters, 707 F. App’x 794 (4th Cir.) (per curiam),

cert. denied sub nom. Marino v. Rickard, 139 S. Ct. 462 (2018).

       Petitioner argues that he is actually innocent of Counts 1

and 2 “RICO conspiracy because the government failed to prove 2

or more valid predicate acts.         Jury marked proven on Act A1

conspiracy to murder, & cocaine conspiracy Act B.             But cocaine

conspiracy was dismissed by both government & court while the

jury was sworn in & empaneled.         This should have never been




2   For more cases filed by Petitioner, see ECF No. 15 at 4 n.2.

                                       4
    Case 1:19-cv-14168-NLH Document 20 Filed 07/10/20 Page 5 of 9 PageID: 113



placed on verdict form . . . .”          ECF No. 2 at 6.     He also

submitted a “supplemental motion under Rule 15” arguing that his

sentence violated double jeopardy principles.            ECF No. 13.

       Respondent United States asserts the Court should dismiss

the petition for a lack of jurisdiction under § 2241.              ECF No.

15.    It argues the claims raised in the petition are duplicative

of the claims Petitioner has been litigating since his

conviction and sentence and may only be brought in a § 2255

proceeding.      Petitioner opposes the motion.        ECF No. 19. 3

II.    DISCUSSION

       A.   Legal Standard

       Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

       A court, justice or judge entertaining an application
       for a writ of habeas corpus shall forthwith award the
       writ or issue an order directing the respondent to
       show cause why the writ should not be granted, unless
       it appears from the application that the applicant or
       person detained is not entitled thereto.

       A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.           Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520




3 Petitioner requested additional time to submit his traverse,
ECF No. 18, and filed his traverse shortly thereafter, ECF No.
19. The Court grants Petitioner’s motion and accepts the
traverse as timely filed.

                                       5
 Case 1:19-cv-14168-NLH Document 20 Filed 07/10/20 Page 6 of 9 PageID: 114



(1972).   A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

     B.   Analysis

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”         Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).       A challenge to the validity

of a federal conviction or sentence must be brought under 28

U.S.C. § 2255.   See Jackman v. Shartle, 535 F. App’x 87, 88 (3d

Cir. 2013) (per curiam) (citing Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002)).      “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

prisoner's federal sentence under § 2241 unless the remedy under

§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’”   Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     Petitioner asserts this Court should exercise jurisdiction

over the merits of the petition because he “inartfully raised

this issue on a 2255 but District Court did not adjudicate this

specific issue.”     ECF No. 2 at 4.    “A § 2255 motion is

inadequate or ineffective only where the petitioner demonstrates

that some limitation or procedure would prevent a § 2255

proceeding from affording him a full hearing and adjudication of

                                    6
 Case 1:19-cv-14168-NLH Document 20 Filed 07/10/20 Page 7 of 9 PageID: 115



his wrongful detention claim.”      Cradle v. U.S. ex rel. Miner,

290 F.3d 536, 538 (3d Cir. 2002) (citations omitted).           “Section

2255 is not inadequate or ineffective merely because the

sentencing court does not grant relief . . . .”          Id. at 539.

See also Litterio v. Parker, 369 F.2d 395, 396 (3d Cir. 1966)

(per curiam) (sentencing court's prior denial of identical

claims does not render § 2255 remedy “inadequate or

ineffective”).

     Moreover, prisoners in the Third Circuit may use § 2241 to

challenge their convictions only after two conditions are

satisfied: (1) there must be “a claim of actual innocence on the

theory that [the prisoner] is being detained for conduct that

has subsequently been rendered non-criminal . . . in other

words, when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”       Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).        “It matters not

whether the prisoner’s claim was viable under circuit precedent

as it existed at the time of his direct appeal and initial §

2255 motion.   What matters is that the prisoner has had no

earlier opportunity to test the legality of his detention since

the intervening Supreme Court decision issued.”          Id.

                                    7
 Case 1:19-cv-14168-NLH Document 20 Filed 07/10/20 Page 8 of 9 PageID: 116



     It remains a crime to participate in a RICO conspiracy;

therefore, Petitioner fails the first Bruce requirement.

Petitioner fails the second because he had prior opportunities

to challenge his sentence and any alleged double jeopardy

violations either on direct appeal or during his § 2255

proceedings.   In fact, Petitioner raised these arguments on

direct appeal, and the First Circuit rejected them.          See United

States v. Marino, 277 F.3d 11, 36-39 (1st Cir. 2002) (addressing

Marino’s sentencing and double jeopardy arguments).          The trial

court also noted in response to one of Petitioner’s many post-

verdict motions the arguments that “the ‘predicate act B’ and

the ‘already dismissed count thirty’ are identical, the jury

should have been precluded from marking certain predicate acts

in support of a finding of guilt on Count 3” were required to be

put before the First Circuit in an application for permission to

file a second or successive § 2255 motion.         Marino, No. 4:97-cr-

40009 (D. Mass. Jan. 30, 2009) (ECF No. 1330 at 1-2).

     Petitioner’s lengthy litigation history shows that he has

had several opportunities to raise his claims.         The savings

clause does not apply to Petitioner merely because he has not

been granted the relief he seeks.       Accordingly, the Court lacks

jurisdiction over the petition under § 2241.         Petitioner’s

pending motion to supplement is dismissed as well.          ECF No. 13.




                                    8
 Case 1:19-cv-14168-NLH Document 20 Filed 07/10/20 Page 9 of 9 PageID: 117



     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.     As Petitioner has already filed

a motion under § 2255, he may only file a second or successive

motion with the permission of the First Circuit.          28 U.S.C. §§

2244, 2255(h).    The Court finds that it is not in the interests

of justice to transfer this habeas petition to the First Circuit

as it does not appear that he can meet the requirements of §

2255(h) for filing a second or successive § 2255 motion.

Nothing in this opinion, however, should be construed as

prohibiting Petitioner from seeking the First Circuit’s

permission to file on his own should he so choose.

III. CONCLUSION

     For the foregoing reasons, Petitioner’s motion for an

extension of time is granted.      The petition and motion to

supplement are dismissed for lack of jurisdiction.

     An appropriate order will be entered.




Dated: July 10, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    9
